Citation Nr: 1725278	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  09-13 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an increased rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel





INTRODUCTION

The Veteran served honorably on active duty in the United States Navy from October 1987 to October 1994.

This case is currently before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

A January 2012 rating decision granted the Veteran entitlement to service connection for tinnitus which is a full grant of the benefit sought on appeal with regard to that issue.  The Veteran has not filed a notice of disagreement with that issue.  Accordingly, that issue is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.  


REMAND

After a thorough review of the claims file, the Board finds that further evidentiary development is necessary prior to the adjudication of the Veteran's claims.  The Board sincerely regrets the delay caused by this remand but finds that the development requested herein is necessary prior to a final adjudication of the appeal.

The Veteran requests a new examination to determine the current severity of his hearing loss.  His representative has indicated that the Veteran's hearing has worsened since his last VA examination, which occurred in October 2011, almost 6 years ago.  See June 2017 Hearing Memorandum.  The Board finds that a more recent examination would allow it to evaluate the current severity of the Veteran's hearing loss.  See Caffrey v. Brown, Vet. App. 377, 381 (1994).  Hence, a more recent examination is required.  See 38 C.F.R. § 3.327.  

In addition, the Board notes that the Veteran does not have an audiogram for his right ear that meets the requirements for a current disability for VA purposes.  See 38 C.F.R. § 3.385.  Because results of the audiogram will record auditory thresholds of both ears, the Board finds that the service-connection claim for right ear hearing loss and the increased rating claim for left ear hearing loss are inextricably intertwined, and both claims must be remanded together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  After completing the directive above, provide the Veteran with an audiological examination to determine the current severity of the Veteran's hearing loss.

3.  If the Veteran meets the auditory threshold for a current right-ear hearing loss disability (see 38 C.F.R. § 3.385), provide the Veteran with an opinion from an otolaryngologist as to whether the Veteran's current right ear hearing loss is at least as likely as not (50 percent probability or greater) related to service.  The claims folder must be reviewed by the examiner, and any indicated studies should be performed.  In rendering his or her opinion, the examiner must take into account that the Veteran was exposed to loud noise in service due to his Military Occupational Specialty as a Navy Aviation Structural Mechanic. 

4.  After undertaking any other appropriate development deemed necessary, readjudicate the claims on the basis of the additional evidence.  If the determination remains adverse to the Veteran, he and his representative should be furnished with an SSOC. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





